Exhibit CoStar Group, Inc. 2 Bethesda Metro Center, 10th floor Bethesda, MD 20814 February 23, 2009 Securities and Exchange Commission 450 5th Street, NW Washington, DC 20549 Re:Certification Of Principal Executive Officer Pursuant To 18 U.S.C. Sec. 1350 Dear Ladies and Gentlemen: In connection with the accompanying Annual Report on Form 10-K of CoStar Group, Inc., for the year ended December 31, 2008, I, Andrew C. Florance, Chief Executive Officer of CoStar Group, Inc., hereby certify pursuant to 18 U.S.C.
